Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Change of Examiner
The Examiner assigned to the instant application has changed.  The new examiner is Gregg Polansky.  Contact information is provided at the end of this Office action.

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
 
Status of Claims
Applicant’s response, filed 10/06/2021, to the Office action mailed 1/08/2021 (hereinafter “the previous Office action”) is acknowledged.  Applicant amended Claims 7 and 8, and presented arguments in response to the Office action.   
Claims 7-9, 11, 12, 26-33 and 35-42 are pending.
Claims 7-9, 11, 12, 26 and 35 are presently under consideration.
Applicant’s arguments have been fully considered and are deemed to be persuasive in part.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Withdrawn Rejections
The rejection of Claims 7-9, 11, 12, 26 and 35 under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Prasad et al. (“Glutathione Reverses Endothelial Dysfunction and Improves Nitric Oxide Bioavailability”, Journal of the American College of Cardiology, 1999; 34(2):507-514), in view of Brass et al. “Acquired Skeletal Muscle Metabolic Myopathy in Atherosclerotic Peripheral Arterial Disease”, Vascular Medicine, 2000; 5:55-59) and Guilford et al. (U.S. Patent Application Publication No. 2006/0099244 A1; 2006), set forth in the previous Office action, has been withdrawn in view of Applicant’s present claim amendments.  
The rejections of Claims 7-9, 11, 12, 26 and 35 on the ground of nonstatutory double patenting as being unpatentable over (i) claims 1-9 of U.S. Patent No. 10,640,532; (ii) claims 1-12 of U.S. Patent No. 10,774,109; or (iii) claims 1-12 of U.S. Patent No. 10,858,393; (iv) claims 1-14 of U.S. Patent No. 9,028,669; (v) claims 1-11 of U.S. Patent No. 9,249,517; (vi) claims 1-16 of U.S. Patent No. 10,094,031; or (vii) claims 1-17 of U.S. Patent No. 10,407,463, each alternatively taken in view of Prasad et al. (“Glutathione Reverses Endothelial Dysfunction and Improves Nitric Oxide Bioavailability”, Journal of the American College of Cardiology, 1999; 34(2):507-514), Brass et al. (“Acquired Skeletal Muscle Myopathy in Atherosclerotic Peripheral Arterial Disease”, Vascular Medicine, 2000; 5:55-59) and Guilford et al. (U.S. Patent Application Publication No. 2006/0099244 A1; 2006),  set forth in the previous Office action, have been withdrawn in view of Applicant’s present claim amendments.

Claim Objections
Claims 26 and 35 are objected to because the claim status of each claim is incorrectly marked “Withdrawn”.  The claims should have the status of “Previously Presented”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Maintained 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 11, 12, 26 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
In claim 7, Applicant recites that the subject has “muscle metabolism insufficiency”, which renders the claim indefinite because Applicant fails to set forth any Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)).
Similar rationale applies also to instant claims 8, 26 and 35, which each recite substantially identical language directed to “a subject having muscle metabolism insufficiency’.
As claims 9 and 11-12 do not remedy these points of confusion in claims 7-8, they must also be rejected on the same grounds.

Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. Applicant asserts that the claims “are not indefinite because a person of et al. (submitted with the Reply to Office Action filed on June 7, 2021). The person of ordinary skill in the art then would have been able to determine the present value of the muscle metabolism of the individual and, if it is lower, determine that the subject has muscle metabolism insufficiency. Although Henry et al. discloses different percentage values of the contribution of muscle to total adult BMR, a person of ordinary skill in the art would have understood that the normal value of BMR and the present value of BMR for the individual should be calculated in the same manner, thereby providing an accurate comparison.”
The Examiner respectfully disagrees for the reasons set forth in the Advisory Action mailed 6/28/2021 and reiterated infra.
It is clear that the literal meaning of the phrase "muscle metabolism insufficiency" indicates that there is a reduction or loss of muscle metabolic function. What continues to remain unclear, however, is what objective standards or criteria are employed to clearly, precisely, and unequivocally identify those subjects with "muscle metabolism insufficiency" within the meaning of Applicant's claims (and, correspondingly, those subjects that may be excluded therefrom). Applicant asserts that it is obvious that such measurement of "insufficiency" is made against "the normal level" of energy metabolism in muscle as measured by the basal metabolic rate (BMR) of muscle, but such position 

Conclusion
Claims 7-9, 11, 12, 26 and 35 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629